                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

STEVEN NYIKOS,                                   )
                                                 )
              Plaintiff,                         )
                                                 )
        vs.                                      )   Case No. 4:18 CV 01804 (JMB)
                                                 )
LEMNATEC CORPORATION,                            )
                                                 )
              Defendant.                         )


                               MEMORANDUM AND ORDER

         This matter is before the Court on plaintiff’s motion to strike defendant’s affirmative

defenses. Defendant has filed a response in opposition, and the issues are fully briefed. All

matters are pending before the undersigned United States Magistrate Judge, with consent of the

parties, pursuant to 28 U.S.C. § 636(c).

   I.           Background

         On January 1, 2016, plaintiff Steven Nyikos entered into an Employment Agreement with

defendant Lemnatec Corporation whereby plaintiff was hired as the corporation’s Asia Sales

Manager. Plaintiff remained an employee of the corporation until May 2018. On July 13, 2018,

plaintiff filed this case in the Circuit Court for the City of St. Louis, bringing claims for money

had and received, unjust enrichment, breach of employment agreement, and unpaid commissions

pursuant to Missouri law. The case was removed to federal court on October 31, 2018, on the

basis of diversity jurisdiction.   Plaintiff alleges, among other things, that pursuant to the

Employment Agreement, plaintiff was to receive a base salary and commissions, and that despite

having completed many sales on behalf of defendant, plaintiff never received any such

commissions. On October 31, 2018, defendant filed its answer to plaintiff’s complaint and
eleven affirmative defenses. Plaintiff moves to strike ten of those eleven affirmative defenses

based on Missouri’s pleading standards.

   II.       Legal Standard

          Federal Rule of Civil Procedure 12(f) provides that a court may strike from a pleading

“any redundant, immaterial, impertinent, or scandalous matter.” Courts have liberal discretion to

strike pleadings under Rule 12(f). Nationwide Ins. Co. v. Cent. Mo. Elec. Co-op, Inc., 278 F.3d

742, 748 (8th Cir. 2001). However, striking a party’s pleading is an extreme measure that is

viewed with disfavor and infrequently granted. Stanbury Law Firm, P.A. v. IRS, 221 F.3d 1059,

1063 (8th Cir. 2000). “In ruling on a motion to strike, the Court views the pleadings in the light

most favorable to the pleader.” Shirrell v. St. Francis Med. Ctr., No. 1:13-CV-42 SNLJ, 2013

WL 3457010, at *1 (E.D. Mo. July 9, 2013) (citation omitted).            “A motion to strike an

affirmative defense should not be granted unless, as a matter of law, the defense cannot succeed

under any circumstances or is immaterial in that it has no essential or important relationship to

the claim for relief.” Id. (internal quotation and citation omitted). The party filing a motion to

strike must show that it is prejudiced by the inclusion of a defense or that a defense’s inclusion

confuses the issues. Id. “[W]here a challenged defense fails as a matter of law or is immaterial

to the matter, the resources and time expended to counter such a defense constitute a per se

prejudice.” In re RFC & ResCap Liquidating Trust Litig., No. 13-CV 3520 JRT/HB, 2015 WL

2451254, at *4 (D. Minn. May 21, 2015).

   III.      Discussion

          Plaintiff alleges that defendant has failed to plead a factual basis for its affirmative

defenses of estoppel, laches, waiver, mitigation of damages, and improper request for punitive

damages, as is required by Missouri law. However, this case was removed to federal court on

October 31, 2018, and therefore, the federal rules and federal pleading standards apply to

                                                 2
defendant’s affirmative defenses. Fed. R. Civ. P. 81(c) (“These rules apply to a civil action after

it is removed from a state court.”).

       Federal Rule of Civil Procedure 8(c) governs the pleading of affirmative defenses and

requires that a party “affirmatively state any avoidance or affirmative defense.” Furthermore,

Rule 8(d) states that “[e]ach allegation must be simple, concise, and direct. No technical form is

required.” In analyzing whether an affirmative defense has been properly plead, the Eighth

Circuit has concluded that “[t]he rules do not require a party to plead every step of legal

reasoning that may be raised in support of its affirmative defense; they only require a defendant

to state in short and plain terms its defenses to plaintiff’s claims.” Wisland v. Admiral Beverage

Corp., 119 F.3d 733, 737 (8th Cir. 1997). Moreover, an affirmative defense “need not be

articulated with any rigorous degree of specificity and is sufficiently raised for purposes of Rule

8 by its bare assertion.” Zotos v. Lindbergh School Dist., 121 F.3d 356, 361 (8th Cir. 1997)

(emphasis in original) (internal quotations omitted).

       In addition, this Court has previously held, in accordance with several other district

courts both within and outside the Eighth Circuit, that affirmative defenses are not held to the

heightened pleading requirements of Iqbal and Twombly.           Stein for Halpern Ins. Trust v.

Phoenix Life Ins. Co., No. 4:17 CV 2879 JMB, 2018 WL 3993980, at *2 (E.D. Mo. Aug. 21,

2018) (holding that the notice pleading standard, as opposed to the heightened Twombly/Iqbal

standard, applies to affirmative defenses); see also Swinter Grp., Inc. v. Nationwide Truckers’

Ins. Agency, No. 4:17-CV-2310-SPM, 2018 WL 306024, at *4-5 (E.D. Mo. Jan. 5, 2018)

(holding that Twombly/Iqbal standard does not apply to affirmative defenses); Wells Fargo &

Co. v. United States, 750 F. Supp. 2d 1049, 1051 (D. Minn. Oct. 27, 2010) (Twombly and Iqbal

“do not apply to the pleading of defenses under Fed. R. Civ. P. 8(b) and (c).”). Therefore, a short



                                                 3
and plain statement of an affirmative defense is all that is required. See Wisland, 119 F.3d at

737.

       The Court determines that defendant’s affirmative defenses are governed by Federal Rule

of Civil Procedure 8 and federal notice pleading standards, rather than the Missouri pleading

standards on which plaintiff’s motion is based. Furthermore, plaintiff has not identified any

“redundant, immaterial, impertinent, or scandalous matter” for the Court to strike. Fed. R. Civ.

P. 12(f). Therefore, the Court will deny the present motion, without prejudice to plaintiff filing a

renewed motion based on the proper rules and pleading standards.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to strike affirmative defenses is

denied without prejudice.




                                                     /s/ John M. Bodenhausen
                                                     JOHN M. BODENHAUSEN
                                                     UNITED STATES MAGISTRATE JUDGE

Dated this 14th day of February, 2019.




                                                 4
